While I agree with the majority regarding the ultimate disposition of appellant's various assignments of error, I write separately regarding the third assignment of error. The third assignment of error concerns the sentencing of appellant.
First, we should not conclude the sentence does not constitute cruel and unusual punishment when we remand for resentencing on the basis that the trial court's sentence is unclear. I am also concerned that the majority has gone too far regarding what might be deemed an appropriate sentence. Since we have decided the trial court's sentencing of appellant needs clarification, we should not, in my opinion, make pronouncements regarding the appropriate length of sentence or whether consecutive sentences are indicated. Since we are remanding the case for resentencing, the trial court should be accorded the usual broad discretion, in accordance with all sentencing guidelines, when sentencing appellant. And, the sentencing should be carried out without suggestions from us as to what might be deemed an appropriate sentence.